AO 442 (Rev, 11/11) Arrest Warrant

‘ECEIVED U.S, Le
UNITED STATES DISTRICT COUR! UM aetAgsHAts

u

for the 2019 NOY 19 PM 4:48
Middle District of Florida

c

 

) =
In the Matter of the Extradition of ) Case No, 3:19-mc-27-J-39JRK =
Aleksandr ROTKO ) o
) cD
) A

) 3

Defendant ‘

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Aleksandr ROTKO ;

who is accused of an offense or violation based on the following document filed with the court:
O Indictment © Superseding Indictment © Information © Superseding Information aw Complaint
O Probation Violation Petition O Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Being a fugitive from Estonia, which has sought his extradition on charges of using the movable
property of another, and damage and destruction of government property, in violation of sections
201(2)(4) and 203 of the Estonian Penal Code, pursuant to the extradition treaty between the United
States and Estonia, and Title 18, United States Code, Section 3184

pate: [14+ 2.019 (| K Biss

R. Ovid fficer’s signature
City and state: a will, . ¥ dee As AS, Magistnbe “3

Printed name and title

 

 

Return

 

 

This warrant was received on (date) ti l 14 [1a , and the person was arrested on (date) | > /3/|4
at (city and state) Sr Jeh ns fe. .

Date: \3 [> | (4 /

\_ J arresting officer's signature

 

————

Geckuy lipple 1 De QUTMH

' Printed name and title ]

 

 

 
